DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,252,753. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims only leave out some of the details from the patented claims while claiming essentially the same method and device. For example, comparing claim 1 of the patent with claim 1 of the present invention, the presently pending claim omits the limitation “based on a first sidelink grant allocated by the base station”, thereby reciting the “performing” step without specifying that the sidelink transmission is performed based on a first sidelink grant allocated by the base station. Claim 1 also omits the limitation that the feedback is a HARQ feedback. It is well known that communication between two devices may not need to have a grant from a base station, and a feedback may or may not be a HARQ feedback (On a side note, however, the teaching in the specification guides (and limits) the method and device claimed to be used in accordance with the patented claims, anyway). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to modify the patented claims to perform a sidelink transmission without relying on a sidelink grant allocated by a base station, and to use any feedback and not necessarily use a HARQ feedback in performing the method in order to utilize any other known communication scheme that are not bound by a grant from a base station and a specific feedback method. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Zhao et al. PG Pub., discloses a resource allocation method, in which Zhao teaches that a first terminal device allocates a first resource to a second terminal device, the first resource being used for sending sidelink data to a third terminal device by the second terminal device; the first terminal device determines whether feedback information sent by a target terminal device is received, the target terminal device being the second terminal device and/or the third terminal device, and the feedback information being used for indicating whether the third terminal device successfully receives the sidelink data. However, Zhao fails to teach utilizing a timer for controlling RTT. 
The Kwak et al. discloses resource selection method of sidelink terminal in a wireless communication system. Kwak teaches “the size of the sub-window may be determined in consideration of a maximum transmission available number within the resource selection window according to the capability of the terminal. When establishing a session, the transmitting and receiving terminals that exchange transmission may exchange processing capability information of each terminal. Through this, it is possible to know a time for transmitting HARQ after the receiving terminal receives data transmitted from the transmitting terminal and a time to a time point at which data can be retransmitted after the transmitting terminal receives the corresponding HARQ, based on which HARQ round tip time (RT) may be calculated.”, ([0104]). 
He et al. PG Pub., teaches method and apparatus for NR V2X sidelink HARQ procedure in which different types of timers related to retransmissions are utilized ([0337]). 
The Phuyal et al. discloses a variable RTT in HARQ operations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MIN JUNG/Primary Examiner, Art Unit 2472